Rose Sternfield, administratrix of the estate of Edward Sternfield, deceased, filed this action originally in the Cuyahoga Common Pleas against the Village of Chardon and the Baltimore & Ohio Railroad Co. for damages resulting from the wrongful death of the deceased.
It appears that Sternfield was killed while driving a truck by striking a low bridge constructed by the company in charge. The action was dismissed in so far as the company was concerned and the Village filed a demurrer attacking the jurisdiction of the court.
The judgment of the Common Pleas in favor of the village was reversed by the Court of Appeals.
The Village in the Supreme Court contends:
1. That the Cuyahoga Common Pleas had no jurisdiction over a municipal corporation :n another county when a jiont tort feasor has been dismissed from the action.
2. That the Village did not enter its appearance by filing a demurrer.
3. That it was a mis-joinder of parties defendant.
4. That the separate causes of action against the co-defendants were improperly joined.
5. That sufficient- facts were not stated to constitute a cause of action.